Case. A commission had issued for the examination of witnesses, and the return was offered in evidence by the defendant. It was objected by the plaintiff that the commission had been executed irregularly, the witnesses having been examined generally, and not to the interrogatories annexed, nor answering them all. •
The court on inspection declared the objection to be well founded, and that they were bound to adhere to the established forms in such cases. The admission of the present evidence would supercede the necessity or use of interrogatories, and must therefore be overruled.